Citation Nr: 1514333	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Gulf war Syndrome (GWS).

2. Entitlement to service connection for a chronic disability manifested by swelling of both feet, to include as due to an undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.

3. Entitlement to service connection for a chronic disability manifested by exhaustion with dizzy spells, to include as due to an undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1975 and from February 2003 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2010, which vacated a September 2008 Board decision as to the GWS service connection issue and remanded the matter for additional development. The service connection claim issues for disabilities manifested by swelling of the feet and exhaustion with dizzy spells remanded by the Board in September 2008 were undisturbed. The Board remanded these issues for additional development in September 2011, April 2013, and October 2013.

The appeal arose from rating decisions in February 2005 and July 2006 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2008, the Veteran testified at a personal hearing before a Veterans Law Judge.  As that judge is no long employed by the Board, the Veteran was given the opportunity to elect to have a hearing by another Veterans Law Judge.  In October 2014 the Veteran notified the Board that he did not wish to appear at another hearing.  A copy of the transcript of the February 2008 hearing is of record.


The issues of entitlement to service connection for a chronic disability manifested by exhaustion with dizzy spells and Gulf War Syndrome being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's venous insufficiency of his lower extremities was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for venous insufficiency of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has a condition manifest with swelling of his feet related to his second period of active service from February 2003 to October 2003.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

At an October 2002 service examination shortly before his second period of active service the only problem noted with the Veteran's lower extremities involved his knees.

At his February 2008 Board hearing, the Veteran testified that he had had swelling of his ankles in 1991 but the problem had resolved.  He stated that he had not had swelling in his feet until he was in Iraq.  Notably, the Veteran's lower extremities were noted to be normal on a 1996 service examination.  Medical records reflect an assessment of ankle edema in 1991, but subsequent records make no mention of it as an ongoing condition.

Therefore, the Board finds that there is not clear and convincing evidence that the Veteran had a preexisting condition manifested by swelling of the feet at the time of his entry into his second period of active service.

The Veteran testified at his Board hearing that the swelling in his feet began shortly after arriving in Iraq.  A May 2003 service treatment record reflects the Veteran complained of swelling in his ankles and hands.  He was noted to have probable dependent edema.  A September 2003 service treatment record noted the Veteran had bilateral dependent edema that had improved.  The record states that the mild venous condition was probably "un-masked by deployment during truck and plane trip."  Pitting tibial edema is noted on the Veteran's September 2003 service examination.  The Veteran's second period of active service ended in October 2003, and in January 2004, the Veteran filed a claim for service connection for swelling of his feet.

The Veteran was afforded a VA examination in November 2009 at which he was diagnosed with mild dependent edema in his lower extremities.  The examiner opined that it may be attributable to mildly compromised venous circulation.

In October 2011 a VA examiner reviewed the Veteran's file and opined that the Veteran's bilateral lower extremity edema is due to venous insufficiency.

As the Board has found the Veteran was sound on entry into service, his service treatment records indicate a diagnosis of venous insufficiency, and VA examination shows he continues to have the condition currently, the Board finds he should be afforded the benefit of the doubt, and service connection granted.


ORDER

Service connection for venous insufficiency of the lower extremities is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is again needed prior to appellate review on the issues of service connection for a chronic disability manifested by exhaustion with dizzy spells and the intertwined issue of entitlement to service connection for Gulf War Syndrome.

In May 2014 the Veteran was afforded a new VA examination, as required by the Board's April 2013 remand.  However, the Board finds the examination is inadequate as the examiner did not address the Veteran's complaints of tiredness and dizziness dating back to his active service.

At his February 2008 Board hearing, the Veteran testified he never had exhaustion and dizzy spells prior to going to Iraq.  He stated that the episodes began upon his return from Iraq.

On his September 2003 post-deployment health questionnaire, the Veteran reported that during service and at that time he experienced feeling tired after sleeping and dizziness, fainting, or light headedness.  In January 2004 the Veteran filed a claim for service connection for total exhaustion with dizzy spells.  A September 2004 VA general medical examination report reflects that the Veteran complained of occasional periods of lightheadedness and vertigo.  A September 2004 VA ear, nose, and throat outpatient record reflects that the Veteran was assessed with a history of lightheadness with tinnitus.  A July 2005 private medical record noted that the Veteran complained of dizziness and subjective vertigo.

The Veteran underwent VA examinations in September 2004 and November 2009 and a VA opinion was obtained in October 2011, all of which the Board has found to be inadequate.  As per the Board's April 2013 remand, the Veteran was afforded another VA examination in May 2014.  The examiner stated that the Veteran has not been diagnosed with chronic fatigue syndrome.  Rather, the examiner stated that the Veteran's exhaustion has been attributed to his sleep apnea, insomnia, and posttraumatic-stress disorder.  The examiner did not discuss the Veteran's complaints of dizziness.

The examiner did note the Veteran's contention that his exhaustion and dizzy spells began in 2003 after his separation from active service, but did not discuss the given history with relation to any other evidence.  In fact, the examiner offered no explanation for the opinion, which is presented as a restatement of prior findings of the cause of the Veteran's exhaustion.  The Board is thus unable to determine if the examiner relied on the November 2009 and October 2011 VA opinions, which the Board has found to be inadequate.

The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's report of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Further, unsupported medical opinions carry negligible probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Therefore, the Board finds that an addendum medical opinion must be obtained that discusses all of the evidence, including the Veteran's contentions of exhaustion and dizziness since service, and offers a complete rationale for all opinions offered.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an addendum opinion to be obtained from the October 2011 VA examiner.  A new examination does not need to be scheduled unless the examiner feels one is necessary.  If the October 2011 VA examiner is not available, the Veteran should be scheduled for a new VA examination with an appropriate examiner.

The examiner should opine whether the Veteran's complaints of exhaustion with dizzy spells are attributable to a known diagnosis.

If they are attributable to a known diagnosis, the examiner should so clearly state and then opine as to whether the diagnosed disability at least as likely as not (i.e. a 50 percent or greater probability) had its onset during service or is causally and etiologically related to service.

If they are not found to be attributable to a known clinical diagnosis, then the examiner should opine as to whether there is affirmative evidence that the undiagnosed illness/es was/were not incurred during active service during the Persian Gulf War, or if there is affirmative evidence that the undiagnosed illness/es was/were caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

The examiner should provide complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


